Title: To Thomas Jefferson from Chenabie, 25 January 1805
From: Chenabie
To: Jefferson, Thomas


                  
                     Chickisaw Nation Jan,y 25th 1805
                  
                  A Talk from the principal Chiefs and the king of the Chickisaws to The President of The United States
                  My Great Father, I must with Reluctence inform you of our Unhappy Sutuation, we were told, you sent agent among us, to be a Father and Ruler, and Guide for us but he, is not, Therefore I am under the Necessity of Complaining to you of his bad conduck, he dos not consider our Interest as Red people, Therefore we must, address our on happy Circumstance to you, but your Worship I hope will take it to consideration and send us a Ruler in our nation That will Be not a Drunkard—or Specculator, I wish to Know it was, that you have send him to do,—he is always from Home, never attend, to his Business that you have Send, to do for us and yours—My Farther about two or three years ago your send us, your laws in print, and, there you said, the Liquor, Shoud be Stop, and That, Mr Mitchel called all my people and Explain, to them, there should be no Liquor Brought into the Nation, my people all agreed to it, Since, our Agent himself went to the Chickisaw Bluffs, Bought Quantity of wisky—and placed a chocktaw half Bred on the Traise from the Natchez—and, There he has Opened a Tavern to accomodate the Travelers,—and has Opened a plantation on the Chocktaws lands and has, a large plantation on our land also, When he came Here first he asked me for about ten, acres, for to raise Bread., & he said     that woud be aplenty—and since that Opened upward, fifty Acers—and selling Grain to the Travelers,—
                  Sir when your Troops Came, to my, nation they all stood in need for Corn for there Horses, & at that time the corn was Scarce in the Nation, but however, we considered, we could not see our white Bothers suffer, & we furnish them & and took a receipt therof for the Amount from the Officers—and made application to our Agent Mr Mitchell, to recd this money at Nashville for us, and has recd, and put it to his own privite use to pay his Debt—it makes my people Very Unhappy—we have been kept out of Our money, 12 months upwards—it is very hard to be Serve so—as you have paid the money to us to be Kept out of it
                  Sir I am your Most obt Humble Servent,
                  
                     Chenabie The King of the Chickisaw
                     Charls son
                     OKoye
                  
               